﻿It affords me great
pleasure and honour to convey to you, Mr. President, on
behalf of my delegation, as well as on my own behalf, our
heartiest congratulations on your unanimous election. It is
a fitting tribute not only to your outstanding diplomatic
skills and long involvement with the United Nations, but
also to your country, with which we enjoy friendly
relations.
To your predecessor, Ambassador Razali Ismail of
Malaysia, I should like to express our sincere appreciation
for the remarkable job that he did. His was an
extraordinarily proactive presidency. Indeed, he has given
new stature to the office of President of the General
Assembly.
This is the first regular session of the General
Assembly for our Secretary-General Kofi Annan since his
appointment to that high office. In the discharge of his very
onerous responsibilities he brings to bear unmatched
expertise with regard to the United Nations system. Indeed,
he is the archetypical insider of that system. His
appointment to the highest Secretariat position is
recognition of his manifest competence. The priority that he
has attached to the task of making the United Nations
system more streamlined and attuned to present-day
realities and requirements is indeed commendable.
While on the subject of reform, let me say that my
delegation lends its full support to the initiative of the
Secretary-General in submitting his reform proposal, which
the Assembly will be examining later in the course of its
business. There is no denying that the proposal is timely
and that it has been put forward to make the United
Nations more efficient and effective. We expect that the
reform process will preserve and promote the centrality
and sanctity of the principles and objectives of the United
Nations Charter. My delegation also wants the process of
reform to be carried out with the primary objective of
strengthening the capacity of the Organization to address
issues of development. Bangladesh would favour
negotiating the reform package in informal plenary
meetings with the full participation of all countries.
The United Nations Charter is of enduring validity.
By definition, reform has to be a dynamic and periodic
process as times, problems and priorities change. My
delegation would fully support any endeavour to improve
the administration and management of the United Nations.
Member States have the right and even the duty to insist
that optimal use be made of the resources that they have
entrusted to the Organization for the promotion of the
Charter objectives. Bangladesh assures its unstinted
cooperation and support to eliminate duplication and
overlap and to effect better coordination and prioritization.
However, reform cannot be an acceptable surrogate for
political will, and those two aspects must be mutually
supportive and reinforcing.
In the context of the reform exercise, Bangladesh
would like to stress that the exclusively international
character of the responsibilities of the Secretary-General
and his staff should in no way be compromised.
According to Article 101 of the Charter, the highest
standards of efficiency, competence and integrity should
be the basic determinants in making appointments to the
Secretariat, with due regard to geographical distribution.
We therefore welcome the Secretary General’s proposal
to submit a code of conduct for international civil
servants.
No endeavour at United Nations reform will be
successful without the necessary financial resources. The
continuation of the current financial crisis of the United
Nations has seriously impaired the functioning of the
Organization. For a financially sick United Nations, the
much needed shot in the arm can come only from the full
and unconditional payment of outstanding contributions
by those Member States that have not yet done so.
The cold-war era of adversarial alliances, power
blocs and ideological divides is happily a thing of the
past. However, another war, one in which the United
4


Nations will have to be in the vanguard, remains to be
fought and won before a meaningful peace and international
security can be achieved. That is the war against poverty,
ignorance and prejudice.
Peace does not simply happen or come about
fortuitously. It must be sedulously built and nurtured and
underpinned by a host of interrelated actions that are
inextricably linked to development and human security. A
culture of peace is essential to make it sustainable and all
embracing. Over the years, the concept of security has
evolved, as has the concept of development. The United
Nations can be, as the President of the General Assembly
put it last year, the main development catalyst, one that can
strongly influence coordination at the macro level with
other bodies that have more access to resources but that are
less democratically set up.
We have been discussing for the past few years the
question of Security Council expansion and reform. There
is a clear logic and rationale for an expansion of the overall
size of the Council to make it more representative in
character. On this aspect of the question a general
consensus seems to have emerged, although there exist
differences as to the exact size of any new Council. Where
a convergence of view — let alone consensus — continues
to elude us is on the question of the expansion of the
number of permanent seats. Bangladesh’s concern, which
we have already articulated, is that, in any enlargement
exercise, the concerns of the smaller and more vulnerable
States that have the most vital stake in an effective and
dynamic United Nations should not be lost sight of.
In the decade of the 1990s we have had a series of
high-profile global conferences. These mega-conferences
have addressed some of the major challenges that are
confronting us today and, with the United Nations playing
a central role, reached important political consensus. Those
gatherings underscored in particular the primacy of human
development in achieving sustained and sustainable
development.
The Agenda for Development adopted in June this
year is in a sense the culmination of this series,
representing a synthesis of the plans and programmes of
action that had been adopted. The Agenda is the result of
tortuous and painstaking negotiations carried out over a
period of four years. It is a matter of gratification to have
achieved a development consensus that was so badly
needed and clearly warranted. It is, of course, most vital
that, along with the Agenda for Development, follow-up
and implementation should match the outcome of these
conferences.
Bangladesh believes that without the full
involvement of civil society this process will remain
incomplete. Recognizing the key role of civil society in
promoting global partnership, we welcome the Secretary-
General’s proposal for a people’s millennium Assembly
in the year 2000.
It is now widely accepted that free enterprise, the
market economy, international trade and competition, as
well as broad-based public participation in economic
expansion, are the keys to economic growth and human
development. To this mix must be added the components
of democracy, good governance and the rule of law. This,
however, in no way diminishes, particularly in the case of
the least developed countries, the imperative of a
supportive external environment. Improved access to
world markets, greater inflow of foreign private
investment, transfer of technology and managerial know-
how and larger external assistance all have very important
roles to play in ensuring development. Economic
liberalization should invariably be combined, in our view,
with adequate social safety nets to safeguard the most
vulnerable segments of society.
It is a matter of some concern to us that global
official development assistance flows continue to slump.
We sincerely hope, though, that this trend will be
reversed. The development of the South is not only an
investment in peace and security, but would clearly also
rebound to the advantage of the countries of the North in
the long and not so long run, since this would mean
bigger markets for their exports, with all their
concomitant benefits. Development has been most aptly
described as a partnership.
The plight of the least developed countries, in
particular, calls for very careful consideration and has in
the past merited a special place and focus in the
international agenda. Two major international conferences
on the least developed countries have been held in the
1980s and 1990s and important decisions and programmes
of action adopted. The implementation of these, however,
has been disappointing. We hope that the third United
Nations Conference on the least developed countries can
be held in the year 2000 to chart the course of global
support for these weakest members at the start of next
millennium.
5


We would urge special consideration and concessions
for the least developed countries in order to enable them to
meet World Trade Organization deadlines. Indeed, if the
situation so warrants, deadlines may even be made flexible
for that group of countries. We would also urge that, at the
forthcoming high-level meeting in Geneva next month, all
major issues of concern to the least developed countries,
including duty-free access of their products to foreign
markets, be given most favourable consideration.
The end of cold war perhaps naturally raised our
hopes for a new and exciting world order in which nations
would share the responsibility for freedom and justice and
the strong would respect the rights of the weak — a world
of open borders, open trade and open minds. Such a vision
can and should surely be our goal and inspiration. To
achieve it, in particular at the regional level, cooperation in
carefully identified core areas of activity, including trade
and investment, is a valuable tool of development.
In our own region, through the South Asian
Association for Regional Cooperation (SAARC), we are
striving to accelerate progress in core areas of cooperation,
such as poverty eradication, expansion of regional trade and
investment. We have also, within the ambit of SAARC,
launched a “growth quadrangle” involving four member
States — Bangladesh, India, Nepal and Bhutan — in order
to explore areas of joint economic activity and take
advantage of the factor of contiguity. Moreover, outside of
SAARC, Bangladesh has entered the Bangladesh-India-Sri
Lanka-Thailand Economic Cooperation (BIST-EC) in order
to boost cooperation in the economic and commercial fields
among its four member countries. A consensus decision has
now been taken to allow Myanmar to join this subregional
group as a full member.
Last year, while addressing the General Assembly, I
referred to the negotiations that were being held with India
on sharing the waters of the Ganges River. This had proved
to be an intractable problem for over two decades and it is
a matter of great satisfaction to us all that, in December last
year, we signed a 30-year treaty at the highest political
level with India on sharing arrangements. The signing of
this treaty, within months of the present Government’s
assumption of office, demonstrated that, given goodwill and
political will, the most difficult problems can be resolved.
At the national level, we are affording every facility
and cooperation to our private sector and providing liberal
incentives to foreign entrepreneurs to invest in our country.
The Government’s role will be to oversee and to provide
safety nets where necessary. The Government is making
every effort to combat the blighting scourges of
widespread poverty and deprivation, so that we may
realize the dream — to which the Father of the Nation,
Bangabandhu Sheikh Mujibur Rahman, dedicated his
entire political career and life — of a country free,
progressive and prosperous, at peace with the world and
with itself.
Ours has also been a pioneering role in the field of
microcredit. Initiated by the Grameen Bank and
considered a most innovative approach to the eradication
of poverty and empowerment of women, it has been
recognized and emulated in a good number of developing
and developed countries. The Microcredit Summit held in
Washington earlier this year was a success: a target was
set there to free 100 million families from the
stranglehold of poverty by the year 2005. At the United
Nations, the “Friends of Microcredit” ambassadors have
taken the initiative to follow up the implementation
process throughout the United Nations system.
In Bangladesh, we have accorded priority to and
placed special emphasis on social sector development in
such areas as health care, education, family planning,
women in development and the preservation and
promotion of human rights. The initiatives and efforts of
our Prime Minister in this regard have been widely
appreciated. I would particularly mention here that the
Government, under the dynamic leadership of Prime
Minister Sheikh Hasina, the illustrious daughter of the
Father of the Nation, has announced the decision to set up
a National Human Rights Commission. Our Parliament is
expected to pass the required legislative mandate for this
Commission next year. We are also working towards the
establishment of grameen, or rural, courts, which will
take justice to the people at the grass-roots level. This
concept of participatory justice is still a novel one. Its
purpose is to ensure speedy, effective and inexpensive
justice to the humblest of citizens.
While on the subject of human rights, I should like
to express our pleasure that an individual of the eminence
and distinction of Mrs. Mary Robinson has been
appointed United Nations High Commissioner for Human
Rights. We would like to assure her of the wholehearted
cooperation of our Government. We look forward to
working with her in close concert in the promotion of
human rights, a goal that all of us share and cherish, with
special focus on the right to development and the rights
of women and children.
6


The Constitution of Bangladesh specifically provides
for our international relations to be based, inter alia, on the
principles of the United Nations Charter. It is thus for us a
matter of singular pride and gratification that Bangladesh
should be playing such an active role in United Nations
peacekeeping operations. This is a role that we consider to
be a solemn duty and an earnest of our commitment to the
United Nations and the principles and purposes of the
Charter.
We still have a long way to go in the area of
disarmament, particularly nuclear disarmament. The entry
into force of the Chemical Weapons Convention is a major
step forward.
It is a truism that our world is becoming increasingly
interdependent. The uncomfortable fact remains, though,
that it is still a far more dangerous place than that it should
be. West Asia, the Palestinian issue, Bosnia and
Herzegovina, Afghanistan and the Great Lakes region all
present problems that impinge on international peace and
security. The United Nations, of course, is playing a pivotal
role in seeking peaceful and equitable resolutions of these
problems.
We sincerely hope that the peace process in the
Middle East will move forward and that the years of
negotiations, investment and effort will bear fruit. Our
views on this particular issue are well known. Relevant
Security Council resolutions exist, as do agreements
negotiated outside the ambit of the United Nations, on the
basis of which a meaningful peace can be achieved in the
Middle East and the legitimate rights of the Palestinian
people, including the right to an independent homeland,
restored.
As we approach the next century, it will have to be
our collective endeavour to strengthen and to reinforce
institutions at the global level that can effectively address
the problems of the post-cold-war world. The United
Nations in essence represents the entire human race in
microcosm, with its wisdom and follies, its successes and
shortcomings. It is an experiment, as was once said, in
living together as a single human family. To be sure, the
United Nations is an Organization of Governments — the
apex of intergovernmental organs. And yet it is also true
that its foundations rest on the yearnings of the peoples of
the world for a lasting peace.
The opening words of the Charter read:
“We the peoples of the United Nations determined
to save succeeding generations from the scourge of
war”.
The peoples and nations of the world will have to work
in concert if stability, prosperity and a meaningful peace
are to be achieved on a global scale. Bangladesh, of
course, will be at the forefront of this endeavour.




